Citation Nr: 1016562	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  99-08 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, claimed as a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The Veteran served on active duty from March to September of 
1958, from May 1964 to May 1967, and from November 1990 to 
February 1991.  He also served in the Georgia National Guard 
until April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision issued 
by the Atlanta, Georgia Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board previously remanded this 
case in November 2003, June 2006, and October 2009.

The issue of service connection for hypertension been raised 
by the record, in an April 2010 lay statement, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board regrets an additional remand in this case.  In 
April 2010, however, the Board received the Veteran's 
response to the February 2010 supplemental statement of the 
case.  This material was not considered by the agency of 
original jurisdiction and was submitted without a waiver of 
such consideration.  The material includes an April 2010 
statement in which the Veteran indicated the existence of 
additional relevant treatment records, as he noted that he 
was "seeking information from St. Louis, MO medical 
records."  Efforts should be made to help the Veteran obtain 
such records, although it is not clear whether those records 
reflect in-service, private, or VA treatment.  38 C.F.R. 
§ 3.159(c) (2009).  Also, the Veteran's statement was 
accompanied by a lay statement and additional medical 
records, including a March 2009 private doctor's statement 
addressing the etiology of his disorder, and this relevant 
new evidence has not been considered by the RO to date.  
38 C.F.R. § 20.1304(c) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted to 
ascertain the dates and locations of 
treatment corresponding to the records he 
is seeking from St. Louis.  After 
securing any necessary release forms, 
with full address information, all 
records of medical treatment which are 
not currently associated with the 
Veteran's claims file should be 
requested.  All records obtained pursuant 
to this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  Then, the Veteran's claim should be 
readjudicated, with consideration of all 
evidence added to the claims file since 
the February 2010 Supplemental Statement 
of the Case.  If the determination 
remains adverse, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



